COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 M.V.,                                           §
                                                                No. 08-14-00156-CV
                    Appellant,                   §
                                                                   Appeal from the
 v.                                              §
                                                                  65th District Court
                                                 §
 TEXAS DEPARTMENT OF FAMILY                                   of El Paso County, Texas
 AND PROTECTIVE SERVICES,                        §
                                                               (TC# 2012DCM07071)
                    Appellee.                    §



                                        JUDGMENT

         The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

         It appearing to this Court that Appellant is indigent for purposes of appeal, this Court

makes no other order with respect thereto. This decision shall be certified below for observance.

         IT IS SO ORDERED THIS 8TH DAY OF OCTOBER, 2014.


                                              ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating